WHEELER, District Judge.
The tariff act of 1894 places a duty, by paragraph 59, on “all medicinal preparations not specially provided for,” and by paragraph 664 puts on the free list “vaccine virus.” This importation is of antitoxin. It was classified under the former paragraph, and the protest raised the question whether it should he free under the latter. Antitoxin is a different thing from vaccine virus. It comes from a different source, is used for a different although somewhat similar purpose, and operates in a different way. The former seems to cure disease, and the latter introduces a milder form to obviate what would he worse. The latter has such a well-defined meaning, applicable to one thing, that, against a first impression, it does not now seem capable of covering, by any implication, such a different thing as the former. Decision of general appraisers reversed.